Title: To Alexander Hamilton from Henry Knox, 28 December 1788
From: Knox, Henry
To: Hamilton, Alexander


New York 28 Decr 1788
My dear Sir
As you are going to Albany I beg your assistance in arranging the following business for me.
I am a purchaser with you and others in certain Lands on the St Laurence, the patents for which have been taken out of the Land office in the name of Alexr Macomb Esqr.
Independent of the purchase of the state, there were certain locations made by Genl Schuyler and others, which were to be paid for by the proprietors agreably to their several proportions. I have not paid my quota 1/14th of said locations not knowing precisely to whom it was due. Will you be so good as to ascertain of General Schuyler to whom I am to pay and request the person entitled to receive the sum, would draw on me for the amount and give me a proper acquittance.
My Dear Sir Your Most obedient humble Servant
H Knox
Colonel Hamilton
